Earl Warren: Number 61, E. S. Evans et al., Petitioners, versus Charles E. Newton et al. Mr. Greenberg?
Jack Greenberg: Mr. Chief Justice, may it please the Court. This case involves the question of racial segregation in a large public park in the City of Macon, Georgia which is open to the entire public except the Negroes. This Court granted certiorari to review the judgment of the Supreme Court of Georgia which affirmed the judgment of the superior court of Bibb County. The case arrived that its present posture after a lengthy series of pleadings involving five sets of parties, the Board of Managers of the park, Baconsfield, certain heirs named Sparks and certain heirs named Curry, the City of Macon and the Negro interveners, and some of these parties shifted their position that during the course of the litigation in ways that significantly affected the substantive rights involved and they asked the Court's indulgence while I relate the substance of this series of papers which may be tedious so that the case can properly be understood. The case was commenced by an entity known as the Board of Managers of the park which was named Baconsfield that was created in a will written in 1911. The Board originally had been appointed by the City of Macon and all successor members of the Board since it came into being or appointed by the mayor and council of the City of Macon.
William J. Brennan, Jr.: Was this the Board's only job, to carryout this particular trust -- yes, and was it appointed to the authority of -- what was the sole device or (Voice Overlap)
Jack Greenberg: It was there, there was a will which had the trust following the death of certain --
William J. Brennan, Jr.: And were provisions made in the will itself?
Jack Greenberg: For the Board of Managers, yes.
William J. Brennan, Jr.: And that the appointments to the board should be by the city?
Jack Greenberg: By the mayor and city council, yes.
William J. Brennan, Jr.: All in the will?
Jack Greenberg: Yes, all in the will, yes. Now the Board which had been appointed by the city Mr. Justice Brennan then brought suit against the city. It turned on its part in a sense charging that the city had not been faithful to a racially restrictive provision in the will of the late Senator who's name was Augustus Octavius Bacon and because the will had originally created the park for white persons only. The city feeling that it was inhibited by law from enforcing this racial restriction had not enforced it for several weeks preceding the institution of the suit in 1963.
William J. Brennan, Jr.: Just the weeks --
Jack Greenberg: Yes, that's right. In 1963, Negroes had started going upon the property. The Board of Managers had asked the city to enforce this provision of the will. The city had not enforced the will. The Board of Managers brought suit against the city. The board asserted in its complaint that if the city would discharge its trustee and if three private trustees were then substituted, the Board could bring suit against the city in mandamus or otherwise to compel it presumably in its police capacity to do something which was inhibited from doing in it's trustee capacity. And it said in its complaint that -- they said that the city would discharge this trustee and a private trustee were appointed instead, the private trustees could then mandamus the city. It will bring some other kind of preceding against the city or other law enforcement officers to carryout these duties so that the racially restricted provisions of the will would be observed. Now the city didn't resist the complaint. It admitted the allegations of the complaint and it said two things. It said two things. One, it could not convey the property to carryout this intent of the testator, and two, it could not enforce racial segregation. And it threw its hands up and asked the Court for instructions about what to do. Another set of defendants in addition to the city were a group appears know as the [Inaudible] and they were sued and they admitted all the allegations of the complaint and they joined in the prayer of the complaint. They're the defendants, they joined in the prayer of the complaints.
Potter Stewart: Did anybody at this stage claim reversionary rights to the --
Jack Greenberg: No. No (Voice Overlap)
Potter Stewart: -- guarantee to the testator?
Jack Greenberg: No. Not at this stage. The Board then moved a summary judgment, now before the superior court could rule on the motion for summary judgment, Negro citizens of Macon intervened in this theretofore relatively non-controversial lawsuit and asserted that Baconsfield was a public park that the Fourteenth Amendment prohibited the Court from entering an order of appointing successor trustees who could operate and maintain Baconsfield on a segregated basis. The Board of Managers responded to this by asking for an injunction excluding Negroes from the park and to allow certain other areas known as the Sparks to intervene in the case and permit the [Inaudible] who previously had been sued to realign themselves on the side of the plaintiffs. Previously they've been the defendants. And both sets of heirs then filed additional pleadings joining in the prayer of the Board of Mangers and also asking for an injunction to keep all Negroes out of the park. And the heirs' pleadings at this point stated that in the event that the will of the testator with regard to the segregation condition could not be achieved. They asked that the property then referred to them, approximately 100 acres in the center of the City of Macon. Well, while all this was pending and the Court did not yet resolve it. Matters came to ahead when the City of Macon adopted a resolution that amounted to consenting to a judgment against it. It adopted a resolution purporting to resign as trustee, the resolution admitted that the testators' intent with regard to segregation is not going to pay, it asserted that the city deemed that in the public interest that this be operated as a public park although into the white public rather than revert to the heirs as private property, said that it could not in good conscience operate a non-segregated park in will of the testator and authorized the mayor and the council to sign a written resignation and to divert to the court. And this is what they did with an amended pleading in which the mayor and council prayed that the Court accept the resignation. They asked for permission to resign and the resignation was not self-executing. They asked for permission to resign. They asked that private trustees be appointed and then they said if private trustees were appointed, they would have no further duties and that they would no longer be a necessary party for litigation. At this point, the Negro interveners filed a further paper amending their petition and alleged that the Fourteenth Amendment prohibited the relief requested by the plaintiffs and the city and prayed that the Court withhold approval of the resignation. The Court however, accepted the resignation and the Court appointed new trustees and the court retained jurisdiction for the purpose of appointing additional trustees should vacancies occur. And along with its judgment, they wrote a letter of opinion that appears on page 6 of our brief stating why this was done. It's in the footnote, the letter opinion stated the inability of the City of Macon as trustee to apply constitutionally the racial criterion prescribed by the testator for use of the property as a park for white women and white children affected the trustee and not the trust. And the city had intended its resignation as trustee. It is proper that the Court accept the resignation and appoint private trustees who can carryout the purpose and intent of the testator as set forth in the will. On appeal to the Supreme Court of Georgia, the State Supreme Court affirmed primarily viewing the case as one in which the superior court was faced with a vacancy in the trusteeship and stating that courts of equity always can appoint trustees whenever there is a vacancy. Now, Senator Bacon's will which is the subject of this case was written in 1911, six years after the passage of a Georgia statute that plays an important part in this litigation. Section 69-504 of the Georgia Code which appears on page 3 of our brief provides that any person may give to any municipal corporation in the state in fee simple or entrust or the private persons as trustees, lands dedicated in perpetuity to the public as a park. And then the conveyance provide that the use of the park shall be limited to the white race only or to white women and children only or to the colored race only or to colored women and children only or to any other race, or the women and children of any other race only. And then the subsequent section, Section 505 of the code, the municipalities were empowered to accept such gifts. Senator Bacon's will in items 9 and 10, established the Park of Baconsfield after the death of his wife and two daughters and virtually the language of the statute, following the statute very closely, he established the park for the use of white women and children of the City of Macon only, although he authorized his trustees in their discretion to permit white men or white residents of other cities to enter the park, something which later was authorized. Now, petitioners submit that the judgment below and its the judgment we're focusing on which accepted resignations and appointed new trustees was erroneous and therefore should be reversed. This judgment if undone would lead the parties where they were before the commencement of this litigation with the result that is obedient to the Constitution and laws of the United States.
William J. Brennan, Jr.: What bearing it will have on positions with or the dismissal be appealing to all Circuit Court?
Jack Greenberg: I don't believe it has any bearing at all as far as I can understand. Mr. Justice Brennan because in the first appeal in Gerard where certiorari was granted and the judgment was reversed, the appeal also was dismissed, and so I gather the dismissal of the appeal in Gerard one and Gerard two was on a technical jurisdictional point. It had nothing to do with the merits that sometimes dismissal of an appeal does.
William J. Brennan, Jr.: Pretty much the same thing happened there as it happened here, does it not?
Jack Greenberg: Yes.
William J. Brennan, Jr.: On second go round, we'll give you a call and --
Jack Greenberg: Yes, pretty much with the exception of the statute 69-504, which we believe makes the difference but otherwise the cases are quite alike.
William J. Brennan, Jr.: But we do deny cert also --
Jack Greenberg: Yes. Yes, the appeal was dismissed -- and the first go aorund the appeals was dismissed, cert was granted, and it was to reverse. In the second go around the appeal was dismissed and cert was denied to the extent that I can infer from that, it seems to me the dismissal on each of the cases was on a non-substantive ground.
William J. Brennan, Jr.: You don't think there was any difference between the denial of cert and the dismissal and it's probably the same to that?
Jack Greenberg: Yes, I think there may be but in this particular case, we have a situation in which the appeal was dismissed in one posture of the case, and relief was granted and then another part of the case, the appeal was also dismissed and relief was denied and I can only guess that Mr. Justice Brennan, but I will assume it had something to do with whether or not the state statute was officially involved in the case to make an appeal case rather than a certiorari case. Now we submit that the judgment below is erroneous for a number of reasons which taken together violate the Fourteenth Amendment. While it was necessary, the interveners or petitioners here could argue that any one of these factors indicates the Fourteenth Amendment has been violated. Certainly cumulatively we submit as I Burton against The Wilmington Parking Authority, we have here such an aggregation of facts here as to constitute that critical mess, that -- that accumulation which adds up to a violation of the Constitution. And of course, these factors is the Section 69-504 of the Georgia Code, now what was the relationship between 69-504 and Senator Bacon's will the provision that set up the park and set it up as racially restricted park. Respondents say on page 52 of their brief that Senator Bacon probably did not even know that Section 69-504 existed. Now, we say that this contention has to be rejected just as a matter of law. The law is on the books, but beyond that, we have to take into account, something which is got in the record, but historical facts, Senator Bacon was a lawyer. He was a member of the Bar. He had a will here which is a highly complicated will but obviously if he didn't draw it himself, he would draw with legal advice, and that he's just totally incredible that he or his counsel did not know that there was this section on the books which his will practically parallels in its language, the coincidence is too incredibly for that. Now, if one were contemplating setting up a will for white women park, white women and children only, I can tell that the George Law of 1911, he would have found that part in Section 69-504, the George Law of Charitable Trusts which appears on page 24 and 25 of our brief, lists a series of purposes for which a charitable trust may be established. And there is nothing which by any stretch of the imagination can be held to constitute authority to set up a park by charitable trust. At the very least a conscious lawyer setting up a charitable trust involving an awful lot of money, would have great hesitation to setting one up on the mere authority of the charitable trust statute as it appears in the brief. If he would then look at the other authority for setting up a park for white women and children only, he would look at the general law of dedication which is the method by which parks usually are established and he would find that if you dedicate something to the public and there would be some Georgia authority, for this is well a general authority, it must be to the whole public and it's impossible to dedicate something only to a portion of the public. So he would have been in considerable doubt as to whether he could set up a park by charitable trust for white women and children only. He would either be faced with the alternative of setting up a park for everybody or setting up no park at all, but when he turned to Section 69-504, he would have seen the solution to his problem, an explicit authority to accomplish what he desired. And so we state that as in Anderson against Martin and Peterson against Greenville -- City of Greenville, here is a state law which intrudes itself into the process and incorporates a racial component that the courts cannot ignore it.
Hugo L. Black: May I ask you Mr. Greenberg, suppose you're right on that, it couldn't be operated as a public park with those provisions. Is that in this case -- or any -- were the heirs of Senator Bacon made a party here to this matter?
Jack Greenberg: Oh yes. Oh yes and the -- the Board of Managers have joined all the heirs. They're all in the case now, seven of them – individually, some individually some as trustees.
Hugo L. Black: Suppose under the law of Georgia or could it be the law of Georgia that said that the provisions under which the park is given to the city cannot be fulfilled property the [Inaudible] to the heirs was -- because this man then gave them.
Jack Greenberg: Well, Mr. Justice Black forget it but --
Hugo L. Black: Definitely, but is there any question here to be discussed to limit and simply take it because the conditions cannot be fulfilled.
Jack Greenberg: I don't think that an issue appear as in the case at least this time but my response to the question, if it were to arise would be that we have several provisions of Senator Bacon's will which are irreconcilable. We have on the one hand a trusteeship by the city and the other hand racial segregation, that is irreconcilable. On the other hand, we have in his will set forth quite explicitly and on repeated on a number of occasions that he desired this to be a park in perpetuity and forever, and for all time and used that again and again and again and he also wanted the racial segregation and if the Court were faced with the choice between following either one statement of what the world will desire to accomplish or another that is keep a park in perpetuity or maintain racial segregation, and the Court chose racial segregation, it will closed down the park because racial segregation could not be maintained, then we would say that would be a choice forbidden by the Fourteenth Amendment.
Hugo L. Black: You would say that even if the heirs would have make a claim to the property, the state of Georgia will hold this property, [Inaudible] because the conditions have not been fulfilled, the city could then take it without paying for --
Jack Greenberg: The city could take it without paying for --
Hugo L. Black: Yes, or somebody when we use it for public park.
Jack Greenberg: We would -- we would claim that the -- I'm not quite certain that I understand the question but we --
Hugo L. Black: What I was talking about is your rule is -- most everywhere else I thought that when a property is given for public purposes, certain conditions -- and the conditions cannot be fulfilled, the property is reverted to the persons. Suppose Senator Bacon was living, it's been five years after he had given it this way, could his property have been taken, will that then impart although the conditions were not fulfilled?
Jack Greenberg: Well, I think that -- my first answer to it would be that where we are faced with an alternative between maintaining a park in perpetuity which is quite explicit about in this will, and a racial factor which we claim should be just in view of the Fourteenth Amendment in a sense obliterated from the will that if the Court is faced with two alternatives and choosing one or the other, the Court should choose for maintaining the park in perpetuity and not divest the park from the trustees in order to satisfy a racial condition. But beyond that --
Hugo L. Black: I think what you're saying is, is that the interpretation of the will.
Jack Greenberg: No, I don't think it would be an interpretation law Mr. Justice --
Hugo L. Black: As far as you -- again, it would be right because you said if they were faced with this situation then they should all would, he intended it could be done in perpetuity.
Jack Greenberg: Well, it's quite clear and (Voice Overlap)
Hugo L. Black: They were also intended [Inaudible] have done only, didn't he, I think it was upraised in the same thing.
Jack Greenberg: That's precisely my point, and the point is that that to choose one of these two irreconcilable statements of intention (Voice Overlap)
Hugo L. Black: I think they're irreconcilable, could not the Court -- could not the city to most impart the limit, favor? That's a constitutional provision also?
Jack Greenberg: Well, the city could but I don't get that's a question that is presented at all here. Beyond which Senator Bacon said this one as a charitable trust than I plan to come later in the argument.
Hugo L. Black: You mean the heirs were parties and didn't raise that question?
Jack Greenberg: The heir -- the heirs of the parties and the heirs, I thought I made clear that the heirs did say that if the racial desire of the testator could not be fulfilled than this park would revert to the heirs. Yes, I -- I'm uncertain that I said that.
Hugo L. Black: So the issue is here, isn't it?
Jack Greenberg: Well, I'm not certain that the issue was here at this point in the case because at this point what we're doing is appealing from a judgment, which substituted the trustees and the question then is whether we will affirm that judgment permitting the trustees to stay in or reverse that judgment and there was -- there is --
Hugo L. Black: That's the reason I've had the question to what it meant --
Jack Greenberg: Well, if you were to reverse the judgment the case would then go back into status quo as it was prior to the commencement of the lawsuit because we then have the city as trustee, and the city has recognized it sobligation not to exclude Negroes in the park, and the lawsuit precipitated by the black and the city permitted Negroes to come in --
Hugo L. Black: Well, in your judgment it will cut out the heirs from making that claim, that the property is --
Jack Greenberg: I think the heirs could come in and make it. The answer to that claim is what I suggest that it should be.
William J. Brennan, Jr.: I thought then Mr. -- that the [Inaudible] said this was a not charitable premise. That under -- it did not – the superior court said that under Georgia law that [Inaudible] couldn't be applied, there's no general charitable purpose expressed in the will.
Jack Greenberg: Yes, the Georgia courts rejected a claim about the cy pres doctrine and we don't press that in terms of that particular doctrine of trust law.
William J. Brennan, Jr.: Well, that does bear I should think under colloquy of Mr. Justice Black. If that's state law, and this can't be satisfied, well, then does that or doesn't it mean that the property has to go back to the heirs.
Jack Greenberg: I don't believe that immediately property can go back to the heirs. No, I don't -- I don't believe that but I believe there is constitutional inhibition against that happening, but I don't believe that it --
Hugo L. Black: The constitutional provision against that [Inaudible]
Jack Greenberg: Well, I would say the property went back to the heirs because the court chose to -- the court chose to enforce racial segregation, were not to permit racial integration as against the statement under the will that --
Hugo L. Black: The court might not choose to do that. Suppose the court says, “Yes, this is all bad. The city can't operate it as a park.” Now, what constitutional provision would it bother --
Jack Greenberg: What the Court say --
Hugo L. Black: For them and say that the law of Georgia is the ground for us and we want it, but we certainly [Inaudible]
Jack Greenberg: Well, it's our position if the Court said that they can't operate it as a park because they must racially integrate it and -- and they made that choice as -- and they base that upon the -- the intention of the desire of the testator.
Hugo L. Black: It would not be -- it would be based on the fact in the debate, it may not be right. I'm telling you it's the problem -- a problem in my mind be based on the fact that this property is in Georgia, will is in Georgia. Usually the state law controls. They could say that trustees fail. Considerations can no longer be done, and therefore, under the law of Georgia it belong to the heirs.
Jack Greenberg: But we would submit that it would be our argument if and when that question arose, if the trust could not be held to fail for this racial reason that's what we would -- that's what we use --
Hugo L. Black: [Inaudible]
William O. Douglas: That would be a matter of state law?
Jack Greenberg: No, I say it would be a matter of constitutional law.
William O. Douglas: Has the Georgia court ruled on that?
Jack Greenberg: No, the Georgia court has not ruled on that.
Hugo L. Black: But why would -- you're telling us now that we reverse this case on the ground that this is bad rather it's constitutional to use it this way. Are you saying that heirs would not then be foreclosed in putting on that claim to the -- to the property, to heirs?
Jack Greenberg: I would say they could put in their claim. This point is not -- has not been fully litigated and it's not before the Court but if the point arose our position would be as stated --
Hugo L. Black: I just thought that (Voice Overlap)
Jack Greenberg: Yes. And I --
Hugo L. Black: In other words, you're position here is that we would not adjudicate this by reversing this judgment?
Jack Greenberg: No, that would -- that I think it's premature at this point but I -- I'm maybe mistaken but I would least submit that I have no doubt as to what would be applicable law could be. If I'm proven wrong --
Hugo L. Black: That would [Inaudible] to know?
Jack Greenberg: Well, that would be our argument. That would be our argument. I'd like to say another word about 69-504 that if quite a part in the law of trust and dedication, you take a look at this statute of its own force, any careful testator planning to set up a trust for a large and valuable piece of property would have serious doubts as to whether he could do anything other than what statute provided. The holding in the case in the Supreme Court of Georgia 50 years later that 69-504 means that one may set up a segregated or a non-segregated park, that's how they interpret it now, cannot retrospectively alter the situation which any thoughtful lawyer would have faced upon reading the plain language in 1911, and that was -- at that time you may set up such a park for white people only or for colored people only, for any other race only. And given the statute and any thoughtful lawyer would have thought it prudent to stay within the law. Now, there's language in law that they make much of in the respondent's brief, stating Senator Bacon's feeling about racial separation. He states that he feels that racial segregation is the right thing and while there is certainly no reason could doubt that this is the way he felt, I think all of us have encountered the method of reasoning which consists of stating a conclusion first in summoning up support for it afterwards. It is not impossible that the good senator having been persuaded and influenced by the statute, then recited the language about this personal abuse on racial separation that falls through the law.
Potter Stewart: He was veteran of Confederate Army?
Jack Greenberg: Yes he was. He was veteran in the Confederate Army and he was a senator here in Washington for 20 years.
Potter Stewart: He has been [Inaudible] senator --
Jack Greenberg: Actually he was the chairman of Foreign Relations Committee for a year. But it's entirely possible and the lawyer said, “Look Senator, you can't do it this way. You'd have to have a non-segregated park or no park at all,” he might have said, “Well, you know, I'd really like it to have it segregated but I'd rather have a park.” We just don't know. When we have the ingredient of the statute in the case that so infects the whole situation that we claim that under Fourteenth Amendment that this can't be held to be a unilateral choice --
William J. Brennan, Jr.: Is this an argument Mr. Greenberg I think you -- what's that -- what's the name of that case in --
Jack Greenberg: Peterson.
William J. Brennan, Jr.: Peterson.
Jack Greenberg: And Anderson against Martin --
William J. Brennan, Jr.: You say that this statute has the same effect of an ordinance required segregation of the restaurant that they -- the restaurant owner, well it's not to be heard to say that he didn't segregate and --
Jack Greenberg: That's correct.
William J. Brennan, Jr.: -- which complies to the statute. You're saying Senator Bacon couldn't be heard to say or anyone speaking for him that he did not --
Jack Greenberg: Right.
William J. Brennan, Jr.: -- act within the compulsion of the statute.
Jack Greenberg: Perhaps Robinson would be even closer but as Peterson compelled the segregation and Robinson merely made that somewhat more profitable those segregated restaurant case. And -- while in those cases I imagine in the theory it might have been possible to put the --
William J. Brennan, Jr.: Are there some kind of difference between what I may -- to whom I might device my property and whether or not I can run my business?
Jack Greenberg: Well, a --
William J. Brennan, Jr.: Or devising my business and running it on a [Inaudible] --
Jack Greenberg: I think those two cases are about special situations of special types of the general example as exemplified in the Anderson against Martin or NAACP against Alabama, a combination of state and private action bringing about an unconstitutional racial result.
Earl Warren: We'll recess now.